[Cite as State ex rel. Peterson v. Durkin, 129 Ohio St. 3d 213, 2011-Ohio-2639.]




     THE STATE EX REL. PETERSON, APPELLANT, v. DURKIN, JUDGE, ET AL.,
                                        APPELLEES.
[Cite as State ex rel. Peterson v. Durkin, 129 Ohio St. 3d 213, 2011-Ohio-2639.]
Appeal from dismissal of a petition for a writ of mandamus and procedendo — No
        error in sentencing entry — Judgment affirmed.
      (No. 2011-0260 — Submitted May 25, 2011 — Decided June 7, 2011.)
    APPEAL from the Court of Appeals for Mahoning County, No. 10 MA 155.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Bobbie Peterson, for writs of mandamus and procedendo to
compel appellees, Mahoning County Court of Common Pleas Judge John M.
Durkin and the common pleas court, to enter a sentencing entry that complies
with Crim.R. 32(C) and properly imposes postrelease control. Judge Durkin’s
February 27, 2007 sentencing entry fully complied with Crim.R. 32(C) by
including his guilty plea, the sentence, the judge’s signature, and the time stamp
indicating the entry upon the journal by the clerk of court.                 The entry also
included sufficient language that postrelease control was part of his sentence so as
to give appellant sufficient notice to raise any claimed errors on appeal rather than
by extraordinary writ. See State ex rel. Pruitt v. Cuyahoga Cty. Court of Common
Pleas, 125 Ohio St. 3d 402, 2010-Ohio-1808, 928 N.E.2d 722, ¶ 4; Watkins v.
Collins, 111 Ohio St. 3d 425, 2006-Ohio-5082, 857 N.E.2d 78, ¶ 51-53.
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                _____________________
                            SUPREME COURT OF OHIO




       Bobbie Peterson, pro se.
       Paul J. Gains, Mahoning County Prosecuting Attorney, and Ralph M.
Rivera, Assistant Prosecuting Attorney, for appellees.
                            _____________________




                                        2